DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an oil diagnosis system including a controller configured to diagnose a machine on a basis of sensor data about a viscosity, a density, and a dielectric constant of oil, the sensor data being acquired via an oil property sensor mounted in the machine, the sensor data being used to obtain, for each of the viscosity, density, and dielectric constant of the oil, a moving average obtained by sequentially determining time-series average values, an amount of change per unit time, and a difference of an amount of change between values at different sensing points in time, the controller comprising: a storage section configured to store abnormality determination values for the moving average, the amount of change per unit time, and the difference of the amount of change between values at different sensing points in time, the abnormality determination values each being specified for a corresponding one of the viscosity, density, and dielectric constant of the oil; an abnormality determining section configured to determine abnormality of the oil on a basis of the moving average, the amount of change per unit time, and the difference of the amount of change between values at different sensing points in time, determined from the sensor data, and the abnormality determination values 2New U.S. Patent Application Atty Docket No.: KAI-12321 stored in the storage device in association with the moving average, the amount of change per unit time, and the difference of the amount of change between values at different sensing points in time; and a cause identifying section configured to identify, when the abnormality determining section determines the abnormality, a cause of the abnormality of the oil on a basis of any of the moving average, the amount of change per unit time, and the difference of the amount of change between values at different sensing points in time that correspond to an oil property determined to be abnormal, the oil property being one of the viscosity, the density, and the dielectric constant; and a transmission section configured to transmit, to an external terminal, a result for the cause of the abnormality identified by the cause identifying section. Oil sensing system are well known in the art as evidenced in the cited prior art references, but none teach the additional step of determining abnormality based on the data and calculations required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747